UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50592 K-FED BANCORP (Exact name of registrant as specified in its charter) Federal 20-0411486 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA 91724 (Address of principal executive offices) (Zip Code) (800) 524-2274 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $.01 par value per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None. Indicated by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Ko Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange act. (Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesoNox The aggregate market value of the voting stock held by non-affiliates of the registrant, computed by reference to the average bid and asked price of such common equity as of December 31, 2006 was $91.6 million. There were 13,948,945 shares of the registrant’s common stock, $.01 par value per share, outstanding at September 1, 2007. DOCUMENTS INCORPORATED BY REFERENCE None. K-FED BANCORP Annual Report on Form 10-K For the Fiscal Year Ended June 30, 2007 Table of Contents Page Part I. Item 1. Business. 2 Item 1A. Risk Factors. 41 Item 1B. Unresolved Staff Comments. 47 Item 2. Properties. 47 Item 3. Legal Proceedings. 48 Item 4. Submission of Matters to a Vote of Security Holders. 48 Part II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 49 Item 6. Selected Financial Data. 53 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 55 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 67 Item 8. Financial Statements and Supplementary Data. 69 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 70 Item 9A. Controls and Procedures. 70 Item 9B. Other Information. 70 Part III. Item 10. Directors, Executive Officers and Corporate Governance. 71 Item 11. Executive Compensation. 75 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 67 Item 13. Certain Relationships and Related Transactions and Director Independence. 86 Item 14. Principal Accountant Fees and Services. 86 Part IV. Item 15. Exhibits and Financial Statement Schedules. 88 Signatures. 89 1 Part I. Item 1. Business. General K-Fed Bancorp (or the “Company”) is a federally-chartered stock corporation that was formed in July 2003 as a wholly-owned subsidiary of K-Fed Mutual Holding Company, a federally-chartered mutual holding company, in connection with the mutual holding company reorganization of Kaiser Federal Bank (or the “Bank”), a federally chartered stock savings association. Upon completion of the mutual holding company reorganization in July 2003, the Company acquired all of the capital stock of the Bank. On March 30, 2004, the Company completed a minority stock offering in which it sold 5,686,750 shares, or 39.09%, of its outstanding common stock to eligible depositors of the Bank in a subscription offering. The remaining 8,861,750 outstanding shares of the Company’s common stock are owned by K-Fed Mutual Holding Company. K-Fed Mutual Holding Company is subject to regulation by the Office of Thrift Supervision. K-Fed Mutual Holding Company’s principal assets are its investment in K-Fed Bancorp and approximately $23,000 in cash. So long as K-Fed Mutual Holding Company is in existence, it will at all times own at least a majority of the outstanding common stock of K-Fed Bancorp. At June 30, 2007, K-Fed Bancorp had total consolidated assets of $799.6 million, net loans of $699.1 million, deposits of $494.1 million and shareholders’ equity of $92.3 million. The Company’s business activities generally are limited to passive investment activities and oversight of its investment in the Bank. Unless the context otherwise requires, all references to the Company include the Bank and the Company on a consolidated basis. The Bank is a community oriented financial institution offering a variety of financial services to meet the needs of the communities it serves. We are headquartered in Covina, California, with branches in Pasadena, Bellflower, Harbor City, Los Angeles and Panorama City to serve Los Angeles County, branches in Fontana and Riverside to serve San Bernardino and Riverside Counties, and a branch in Santa Clara to serve Santa Clara County. The Bank began operations as a credit union in 1953 initially serving the employees of the Kaiser Foundation Hospital in Los Angeles, California. As the Kaiser Permanente Medical Care Program evolved so did the credit union, and in 1972, it changed its name to Kaiser Permanente Federal Credit Union. The credit union grew to primarily serve Kaiser employees and physicians who worked or lived in California. The credit union serviced members with two branches, Pasadena and Santa Clara, and a network of ATMs primarily located in Kaiser medical centers. However, as a credit union, the credit union was legally restricted to serve only individuals who shared a “common bond” such as a common employer. After receiving the necessary regulatory and membership approvals, on November 1, 1999, Kaiser Permanente Federal Credit Union converted to a federal mutual savings association known as Kaiser Federal Bank which serves the general public as well as Kaiser Permanente employees. 2 Our principal business consists of attracting retail deposits from the general public and investing those funds primarily in permanent loans secured by first mortgages on owner-occupied, one- to four-family residences and to a lesser extent, multi-family residential loans and commercial real estate loans. We also originate automobile and other consumer loans. Historically, we have not made commercial business loans or construction loans and have no current plans to do so. Our revenues are derived principally from interest on loans and mortgage-backed and related securities. We also generate revenue from service charges and other income. We offer a variety of deposit accounts having a wide range of interest rates and terms, which generally include savings accounts, money market accounts, demand deposit accounts and time deposit accounts with varied terms ranging from 90 days to five years. We solicit deposits in our primary market areas of San Diego, Los Angeles, San Bernardino, Riverside, and Santa Clara Counties, in California. Available Information Our Internet address is www.k-fed.com. We make available free of charge, through our web site, annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission. All SEC filings of the Company are also available at the SEC’s website, www.sec.gov. Market Area Our California market area provides a large, increasing base of potential customers with per capita income levels favorable to the national average. Los Angeles County’s economy has improved dramatically since the mid 1990’s as a result of extensive overhauling and restructuring of the region’s basic economic sectors. This base consists of a diversified mix of high-technology commercial endeavors, by-products of the defense related industries, which capitalized on the highly educated and skilled labor force. Emerging growth areas include telecommunications, electronics, computers, software and biomedical technologies as well as international trade. The western portion of San Bernardino and Riverside Counties are adjacent to higher housing cost areas of Los Angeles, Orange and San Diego Counties and are a magnet for new residents seeking affordable housing as well as many local business operations. Manufacturing, transportation and distribution companies provide thousands of jobs in this area. Santa Clara County is in the “Silicon Valley” where the per capita income exceeds the state and national average. 3 Competition We face strong competition in originating real estate and other loans and in attracting deposits. Competition in originating real estate loans comes primarily from other savings institutions, commercial banks, credit unions and mortgage bankers. Other savings institutions, commercial banks, credit unions and finance companies provide vigorous competition in consumer lending. We also face competition from other lenders and investors with respect to loans that we purchase. We attract all of our deposits through our branch and ATM network. Competition for those deposits is principally from other savings institutions, commercial banks and credit unions, as well as mutual funds and other alternative investments. We compete for these deposits by offering superior service and a variety of deposit accounts at competitive rates. Lending Activities General. We originate and purchase one- to four-family and multi-family residential loans and to a lesser extent we originate and purchase commercial real estate loans. We also originate consumer loans, primarily automobile loans. Our loans carry either a fixed or an adjustable rate of interest. Consumer loans are generally short term and amortize monthly or have interest payable monthly. Mortgage loans generally have a longer term amortization, with maturities up to 30 years, depending upon the type of property with principal and interest due each month. We also have loans in our portfolio that require only interest payments on a monthly basis. At June 30, 2007, our net loan portfolio totaled $699.1 million, which constituted 87.4% of our total assets. We underwrite each purchased loan in accordance with our underwriting standards. The majority of the loans that we purchase are acquired with servicing released to allow for greater investments in real-estate lending without having to significantly increase our servicing and operations costs. We generally purchase these loans without recourse against the seller. At June 30, 2007, the maximum amount which we could have loaned to any one borrower and the borrower’s related entities under applicable regulations was $9.7 million, or 15% of our unimpaired capital. At June 30, 2007, we had no loans or group of loans to related borrowers with outstanding balances in excess of this amount. Our five largest lending relationships at June 30, 2007 were as follows:(1) one loan to a limited partnership totaling $5.2 million, secured by an industrial facility located in Riverside County; (2) two loans to an individual totaling $4.8 million, secured by a 38 unit multi-family property located in Orange County and a Medical office building located in Los Angeles County; (3) one loan to a limited partnership totaling $4.4 million, secured by six industrial buildings located in Los Angeles County;(4) one loan to a corporation totaling $4.0 million, secured by an office building located in Orange County; and (5) two loans to an individual totaling $3.8 million, secured by a 10 unit multi-family property and a 33 unit multi-family property located in Los Angeles County.At June 30, 2007, these loans were performing in accordance with their terms. 4 The following table presents information concerning the composition of Kaiser Federal Bank’s loan portfolio in dollar amounts and in percentages as of the dates indicated. At June 30, 2007 2006 2005 2004 2003 Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Real estate One- to four-family $ 469,459 66.88 % $ 437,024 68.63 % $ 372,134 69.04 % $ 341,776 68.82 % $ 259,563 66.64 % Commercial 77,821 11.09 58,845 9.24 32,383 6.01 26,879 5.41 21,266 5.46 Multi-family 88,112 12.55 89,220 14.01 87,650 16.26 72,519 14.60 42,275 10.85 Total real estate loans 635,392 90.52 585,089 91.88 492,167 91.31 441,174 88.83 323,104 82.95 Other loans Consumer: Automobile 53,100 7.56 41,572 6.53 38,613 7.16 47,359 9.54 56,872 14.60 Home equity 1,446 0.21 1,787 0.28 601 0.11 437 0.08 664 0.17 Other 12,024 1.71 8,374 1.31 7,644 1.42 7,675 1.55 8,878 2.28 Total other loans 66,570 9.48 51,733 8.12 46,858 8.69 55,471 11.17 66,414 17.05 Total loans 701,962 100.00 % 636,822 100.00 % 539,025 100.00 % 496,645 100.00 % 389,518 100.00 % Less: Net deferred loan originations fees (134 ) (202 ) (32 ) (332 ) (354 ) Net premiums on purchased loans 120 195 982 2,221 2,757 Allowance for loan losses (2,805 ) (2,722 ) (2,408 ) (2,328 ) (2,281 ) Total loans receivable, net $ 699,143 $ 634,093 $ 537,567 $ 496,206 $ 389,640 5 The following table shows the composition of Kaiser Federal Bank’s loan portfolio by fixed and adjustable rate at the dates indicated. At June 30, 2007 2006 2005 2004 2003 Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent FIXED RATE (Dollars in thousands) Real Estate One- to four-family $ 348,798 49.69 % $ 258,918 40.66 % $ 133,854 24.83 % $ 82,104 16.53 % $ 72,798 18.69 % Total real estate loans 348,798 49.69 258,918 40.66 133,854 24.83 82,104 16.53 72,798 18.69 Other loans Consumer: Automobile 53,100 7.56 41,572 6.53 38,613 7.16 47,359 9.54 56,872 14.60 Other 11,115 1.58 7,424 1.17 6,666 1.24 6,459 1.30 7,530 1.93 Total other loans 64,215 9.14 48,996 7.70 45,279 8.40 53,818 10.84 64,402 16.53 Total fixed rate loans 413,013 58.83 307,914 48.36 179,133 33.23 135,922 27.37 137,200 35.22 ADJUSTABLE RATE Real Estate One- to four-family 120,661 17.19 178,106 27.96 238,280 44.21 259,672 52.29 186,765 47.95 Commercial 77,821 11.09 58,845 9.24 32,383 6.01 26,879 5.41 21,266 5.46 Multi-family 88,112 12.55 89,220 14.01 87,650 16.26 72,519 14.60 42,275 10.85 Total real estate loans 286,594 40.83 326,171 51.21 358,313 66.48 359,070 72.30 250,306 64.26 Other loans Consumer: Automobile — Home equity 1,446 0.21 1,787 0.28 601 0.11 437 0.09 664 0.17 Other 909 0.13 950 0.15 978 0.18 1,216 0.24 1,348 0.35 Total other loans 2,355 0.34 2,737 0.43 1,579 0.29 1,653 0.33 2,012 0.52 Total adjustable rate loans 288,948 41.16 328,908 51.64 359,892 66.77 360,723 72.63 252,318 64.78 Total loans 701,962 100.00 % 636,822 100.00 % 539,025 100.00 % 496,645 100.00 % 389,518 100.00 % Less: Net deferred loan originations fees (134 ) (202 ) (32 ) (332 ) (354 ) Net premiums on purchased loans 120 195 982 2,221 2,757 Allowance for loan losses (2,805 ) (2,722 ) (2,408 ) (2,328 ) (2,281 ) Total loans receivable, net $ 699,143 $ 634,093 $ 537,567 $ 496,206 $ 389,640 6 Loan Maturity. The following schedule illustrates certain information at June 30, 2007 regarding the dollar amount of loans maturing in Kaiser Federal Bank’s portfolio based on their contractual terms-to-maturity, but does not include scheduled payments or potential prepayments. Demand loans, loans having no stated schedule of repayments and no stated maturity are reported as due in one year or less. Loan balances do not include undisbursed loan proceeds, unearned discounts, unearned income and allowance for loan losses. Real Estate Consumer One- to Four-Family Commercial Multi-family Automobile Home Equity Other Total (In thousands) At June 30, 2007 Within (1) year (1) $ — $ — $ 37 $ 647 $ 1,446 $ 3,869 $ 5,999 After 1 year: After 1 year through 3 years 156 — — 9,609 — 422 10,187 After 3 year through 5 years 568 1,167 — 41,831 — 512 44,078 After 5 year through 10 years 5,711 70,045 2,332 1,013 — 7,221 86,322 After 10 year through 15 years 65,775 6,609 57,502 — — — 129,886 After 15 years 397,249 — 28,241 — — — 425,490 Total due after 1 year 469,459 77,821 88,075 52,453 — 8,155 695,963 Total $ 469,459 $ 77,821 $ 88,112 $ 53,100 $ 1,446 $ 12,024 $ 701,962 (1) Includes demand loans and loans that have no stated maturity. 7 The following tables set forth the dollar amount of all loans due after June 30, 2008, which have fixed interest rates and adjustable interest rates. Due after June 30, 2008 Fixed Adjustable Total (In thousands) Real estate loans One- to four-family $ 348,798 $ 120,661 $ 469,459 Commercial ─ 77,821 77,821 Multi-family ─ 88,075 88,075 Total real estate loans 348,798 286,557 635,355 Other Loans Consumer Automobile 52,453 ─ 52,453 Home equity ─ ─ ─ Other loans 8,155 ─ 8,155 Total other loans 60,608 ─ 60,608 Total loans $ 409,406 $ 286,557 $ 695,963 One- to Four-Family Residential Lending. At June 30, 2007, one- to four-family residential mortgage loans totaled $469.5 million, or 66.9%, of our gross loan portfolio, of which $391.9 million or 83.5% were purchased from large mortgage originators. We generally underwrite our one- to four-family loans based on the applicant’s employment and credit history and the appraised value of the subject property. With respect to purchased loans, we underwrite each loan based upon our underwriting standards prior to making the purchase. Presently, we lend up to 80% of the lesser of the appraised value or purchase price for one- to four-family residential loans. Should we grant a loan with a loan-to-value ratio in excess of 80%, we require private mortgage insurance in order to reduce our exposure below 80%. Properties securing our one- to four-family loans are generally appraised by independent state licensed fee appraisers approved by our board of directors. We require our borrowers to obtain title and hazard insurance, and flood insurance, if necessary, in an amount not less than the value of the property improvements. We currently retain in our portfolios all single-family loans we originate. We purchased $109.8 million in one- to four-family residential mortgage loans within the past fiscal year. We currently originate one- to four-family mortgage loans on a fixed rate and adjustable rate basis. Our pricing strategy for mortgage loans includes setting interest rates that are competitive with other local financial institutions and consistent with our internal needs. Adjustable rate loans are tied to indices based on the one year London Inter Bank Offering Rate and U.S. Treasury securities adjusted to a constant maturity of one year. A majority of our adjustable rate loans carry an initial fixed rate of interest for either three or five years which then converts to an interest rate that is adjusted annually based upon the applicable index. Our home mortgages are structured with a five to thirty year maturity, with amortizations up to a 30-year period. All of our one- to four-family loans originated or purchased are secured by properties located in California. All our real estate loans contain a “due on sale” clause allowing us to declare the unpaid principal balance due and payable upon the sale of the security property. The loans originated or purchased by us are underwritten and documented pursuant to our underwriting guidelines. 8 See “- Loan Originations, Purchases, Sales and Repayments.”See “- Asset Quality - Non-Performing Assets” and “Asset Quality - Classified Assets.” Adjustable rate mortgage loans generally pose different credit risks than fixed rate loan mortgages, primarily because as interest rates rise, the borrower’s payment rises, increasing the potential for default. The Company has not experienced significant delinquencies for these loans. However, the majority of these loans have been purchased or originated within the past three years. See “- Asset Quality – Non-Performing Assets” and “- Classified Assets.”At June 30, 2007, our one- to four-family adjustable rate mortgage loan portfolio totaled $120.7 million, or 17.2% of our gross loan portfolio. At that date, the fixed rate one- to four-family mortgage loan portfolio totaled $348.8 million, or 49.7% of the Company’s gross loan portfolio. In addition, the Company has purchased and originated interest-only mortgage loans. As of June 30, 2007, the Company’s one- to four-family interest-only mortgages loans totaled $100.4 million, or 14.3% of our gross loan portfolio.As of June 30, 2007, our one-to-four-family portfolio also included $118.8 million of loans underwritten based upon stated income, all of which were purchased loans.As of that date, $79.4 million were fixed rate loans and $39.4 million were adjustable rate loans.A stated income loan is a loan where the borrower’s income source is not subject to verification through the application process, but the reasonableness of the stated income is verified through review of other sources, such as compensation surveys. We have no plans to significantly increase the number of interest-only or stated income loans held in our loan portfolio at this time. In 2005, we began to underwrite interest-only loans assuming a fully amortized payment and for adjustable rate loans we qualify the borrower based upon the rate that would apply upon the first interest rate adjustment.An interest-only loan typically provides for the payment of interest (rather than both principal and interest) for a fixed period of three, five or seven years, thereafter the loan payments adjust to include both principal and interest for the remaining term.By imposing these additional underwriting standards we believe these loans should not present greater risk than other loans in our one-to four-family loan portfolio. The following table describes certain risk characteristics of the Company’s one-to four-family non-conforming mortgage loans held for investment as of June 30, 2007: Outstanding Balance Weighted-Average Credit Score(1) Weighted Average LTV(2) Weighted-Average Seasoning(3) (Dollars in thousands) Interest-only $ 100,424 737 70.89% 1.79 years Stated income(4) 118,842 741 66.42% 2.06 years Credit score less than or equal to 660 32,850 642 68.99% 2.03 years (1) The credit score is one factor in determining the credit worthiness of a borrower based on the borrower’s credit history. (2) LTV (loan-to-value) is the ratio calculated by dividing the original loan balance by the appraised value of the real estate collateral. (3) Seasoning describes the number of years since the funding date of the loan. (4) Stated income is defined as a borrower provided level of income which is not subject to verification during the loan origination process through the borrower’s application, but the reasonableness of the borrower’s income is verified through other sources.Included in interest-only loans are $42.4 million in stated-income loans. 9 Multi-Family Residential Lending. We also offer multi-family residential loans. These loans are secured by real estate located in our primary market area. At June 30, 2007, multi-family residential loans totaled $88.1 million, or 12.6%, of our gross loan portfolio. Our multi-family residential loans are originated with adjustable interest rates. We use a number of indices to set the interest rate, including a rate based on the constant maturity of one year U.S. Treasury securities. Our adjustable rate loans carry an initial fixed rate of interest for either three or five years which then convert to an interest rate that is adjusted annually based upon the applicable index. Loan-to-value ratios on our multi-family residential loans generally do not exceed 75% of the appraised value of the property securing the loan. These loans require monthly payments, amortize over a period of up to 30 years and have maximum maturity of 30 years. These loans are secured by properties located in California. We originate these loans through our staff. We retain some of the multi-family loans we originate, while selling participations in others to manage our exposure to any one borrower. Loans secured by multi-family residential real estate are underwritten based on the income producing potential of the property and the financial strength of the borrower. The net operating income, which is the income derived from the operation of the property less all operating expenses, must be sufficient to cover the payments related to the outstanding debt. We may require an assignment of rents or leases in order to be assured that the cash flow from the project will be used to repay the debt. Appraisals on properties securing multi-family residential loans are performed by independent state licensed fee appraisers approved by our Board of Directors. See “- Loan Originations, Purchases, Sales and Repayments.” Loans secured by multi-family residential properties are generally larger and involve a greater degree of credit risk than one- to four-family residential mortgage loans. Because payments on loans secured by multi-family residential properties are often dependent on the successful operation or management of the properties, repayment of such loans may be subject to adverse conditions in the real estate market or the economy. If the cash flow from the project is reduced, or if leases are not obtained or renewed, the borrower’s ability to repay the loan may be impaired. In order to monitor the adequacy of cash flows on income-producing properties, the borrowers are required to provide periodic financial information. See “- Asset Quality - Non-Performing Assets.” Commercial Real Estate Lending. We offer commercial real estate loans. These loans are secured primarily by small retail establishments, rental properties and small office buildings located in our primary market area and are both owner and non-owner occupied.We originate commercial real estate loans through our own staff.Generally, we do not purchase commercial real estate loans. At June 30, 2007, commercial real estate loans totaled $77.8 million, or 11.1% of our gross loan portfolio. Our largest commercial real estate loan at June 30, 2007 was a $5.2 million loan secured by an industrial facility located in Riverside County. We originate only adjustable rate commercial real estate loans. The interest rate on these loans is tied to a rate based on the constant maturity of one year U.S. Treasury securities. A majority of our adjustable rate loans carry an initial fixed rate of interest for either three or five years which then converts to an interest rate that is adjusted annually based upon the index. Loan-to-value ratios on our commercial real estate loans generally do not exceed 75% of the appraised value of the property securing the loan. These loans require monthly payments, amortize up to 30 years, have maturities of up to 15 years and carry prepayment penalties. 10 Loans secured by commercial real estate are underwritten based on the income producing potential of the property, the financial strength of the borrower and any guarantors. The net operating income, which is the income derived from the operation of the property less all operating expenses, must be sufficient to cover the payments related to the outstanding debt. We may require an assignment of rents or leases in order to be assured that the cash flow from the project will be used to repay the debt. Appraisals on properties securing commercial real estate loans are performed by independent state licensed fee appraisers approved by the Board of Directors. All the properties securing our commercial real estate loans are located in California. See “- Loan Originations, Purchases, Sales and Repayments.” Loans secured by commercial real estate properties are generally larger and involve a greater degree of credit risk than one- to four-family residential mortgage loans. Because payments on loans secured by commercial real estate properties are often dependent on the successful operation or management of the properties, repayment of such loans may be subject to adverse conditions in the real estate market or the economy. If the cash flow from the project is reduced, or if leases are not obtained or renewed, the borrower’s ability to repay the loan may be impaired.In order to monitor the adequacy of cash flows on income-producing properties, the borrowers are required to provide periodic financial information. See “- Asset Quality - Non-Performing Loans.” Consumer Loans. We offer a variety of secured consumer loans, including home equity lines of credit, new and used auto loans, and loans secured by savings deposits. We also offer a limited amount of unsecured loans. Consumer loans generally have shorter terms to maturity, which reduces our exposure to changes in interest rates, and carry higher rates of interest than do one- to four-family residential mortgage loans. At June 30, 2007, our consumer loan portfolio, exclusive of automobile loans, totaled $13.5 million, or 1.9%, of our gross loan portfolio. The most significant component of our consumer lending is automobile loans. We originate automobile loans only on a direct basis with the borrower. Loans secured by automobiles totaled $53.1 million, or 7.6%, of our gross loan portfolio at June 30, 2007. Automobile loans may be written for up to seven years for new automobiles and a maximum of five years for used automobiles (with an age limit of five years) and have fixed rates of interest. Loan-to-value ratios for automobile loans are up to 100% of the sales price for new automobiles and up to 100% of value on used cars, based on valuation from official used car guides. Each automobile loan requires the borrower to keep the financed vehicle fully insured against loss or damage by fire, theft and collision.In addition, we have the right to force place insurance coverage in the event the required physical damage insurance on an automobile is not maintained by the borrower.Nevertheless, there can be no assurance that each financed vehicle will continue to be covered by physical damage insurance provided by the borrower during the entire term which the related loan is outstanding. Our primary focus when originating automobile loans is on the ability of the borrower to repay the loan rather than the value of the underlying collateral.The amount financed by us is generally up to the full sales price of the financed vehicle plus sales tax, dealer preparation fees, license fees and title fees, plus the cost of service and warranty contracts obtained in connection with the vehicle for financing. Consumer loans may entail greater risk than do one- to four-family residential mortgage loans, particularly in the case of consumer loans which are secured by rapidly depreciable assets, such as automobiles. In these cases, any repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance. As a result, consumer loan collections are dependent on the borrower’s continuing financial stability and, thus, are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. 11 Loan Originations, Purchases, Sales and Repayments We originate loans through employees located at our offices. Walk-in customers and referrals from our current customer base, advertisements, real estate brokers mortgage and loan brokers are also important sources of loan originations. While we originate adjustable rate and fixed rate loans, our ability to originate loans is dependent upon customer demand for loans in our market area. Demand is affected by local competition and the interest rate environment. We also purchase real estate whole loans as well as participation interests in real estate loans. From time to time, we have sold participation interests in some of our larger real estate loans. At June 30, 2007, our real estate loan portfolio totaled $635.4 million or 90.5% of the gross loan portfolio. Purchased real estate loans at June 30, 2007 totaled $406.5 million, or 64.0% of the real estate loan portfolio.At June 30, 2006, our real estate loan portfolio totaled $585.1 million or 91.9% of the gross loan portfolio. Purchased real estate loans at June 30, 2006 totaled $386.9 million, or 66.1% of the real estate loan portfolio. 12 The following table shows the loan origination, purchase, sale and repayment activities of Kaiser Federal Bank for the periods indicated, and includes loans originated for both our own portfolio and for sale of participating interests. Year ended June 30, 2007 2006 2005 (In thousands) Originations by type: Adjustable rate: Real estate-one to four-family $ 2,399 $ ─ $ 3,942 -commercial 23,432 32,154 6,200 -multi-family 13,740 14,771 17,750 Non-real estate – other consumer 3,542 5,694 4,445 Total adjustable rate 43,113 52,619 32,337 Fixed rate: Real estate-one to four-family 20,574 14,238 10,446 Non-real estate - consumer automobile 35,654 26,318 18,453 - other consumer 11,841 8,591 8,617 Total fixed rate 68,069 49,147 37,516 Total loans originated 111,182 101,766 69,853 Purchases: Adjustable rate: Real estate- one to four-family ─ 13,074 73,740 -commercial ─ ─ 3,993 -multi-family ─ 2,430 10,152 Total adjustable rate ─ 15,504 87,885 Fixed rate: Real estate- one to four-family 109,830 145,771 62,825 Total fixed rate 109,830 145,771 62,825 Total loans purchased 109,830 161,275 150,710 Sales and repayments: Sales and loan participations sold ─ ─ ─ Principal repayments 155,872 165,244 178,183 Total reductions 155,872 165,244 178,183 Decrease in other items, net (90 ) (1,271 ) (1,019 ) Net increase $ 65,050 $ 96,526 $ 41,361 13 Asset Quality We do not originate, purchase or hold in portfolio teaser option-ARM loans or negative amortizing loans.We fully underwrite all loans based on an applicant’s employment history, credit history and an appraised value of the subject property.At June 30, 2007, one- to four-family residential mortgage loans totaled $469.5 million, or 66.9%, of our gross loan portfolio of which $348.8 million were fixed rate and $120.7 million were adjustable rate loans.Adjustable rate mortgages generally pose different credit risks than fixed rate loan mortgages, primarily because as interest rates rise, the borrower’s payment rises, increasing the potential for default.Beginning in 2005, we originated and purchased for portfolio more fixed rate loans than adjustable rate loans.At June 30, 2005, one-to-four fixed rate loans totaled $133.9 million compared to $238.3 million in adjustable rate loans.At June 30, 2006, one-to-four fixed rate loans totaled $258.9 million compared to $178.1 million in adjustable rate loans.Although we have reduced the amount of adjustable rate loans held in portfolio, the company continues not to experience significant delinquencies for these loans. For one- to four-family residential, multi-family and commercial real estate loans serviced by us, a delinquency notice is sent to the borrower when the loan is eight days past due. When the loan is 20 days past due, we mail a subsequent delinquency notice to the borrower. Typically, before the loan becomes 30 days past due, contact with the borrower is made requesting payment of the delinquent amount in full, or the establishment of an acceptable repayment plan to bring the loan current. If an acceptable repayment plan has not been agreed upon, loan personnel will generally prepare a notice of intent to foreclose. The notice of intent to foreclose allows the borrower up to 10 days to bring the account current. Once the loan becomes 60 days delinquent, and an acceptable repayment plan has not been agreed upon, the servicing officer will turn over the account to the deed of trust trustee with instructions to initiate foreclosure. Real estate loans serviced by a third party are subject to the servicing institution’s collection policies. However, we track each purchased loan individually to ensure full payments are received as scheduled. Each month, third party servicers are required to provide delinquent loan status reports to our servicing officer, which are included in the month-end delinquent real estate report to management. When a borrower fails to make a timely payment on a consumer loan, a delinquency notice is sent when the loan is 10 days past due. When the loan is 20 days past due, we mail a subsequent delinquency notice to the borrower. Once a loan is 30 days past due, our staff contacts the borrower by telephone to determine the reason for delinquency and to request payment of the delinquent amount in full or the establishment of an acceptable repayment plan to bring the loan current. If the borrower is unable to make or keep payment arrangements, additional collection action is taken in the form of repossession of collateral for secured loans and small claims or legal action for unsecured loans. 14 Delinquent Loans. The following table sets forth certain information with respect to our loan portfolio delinquencies at the dates indicated. Loans Delinquent : 60-89 Days 90 Days or More Total Delinquent Loans Number of Loans Amount Number of Loans Amount Number of Loans Amount (Dollars in thousands) At June 30, 2007 Real estate loans: One- to four-family — $ — 2 $ 1,115 2 $ 1,115 Commercial — Multi-family — Other loans: Automobile 7 111 2 19 9 130 Home equity — Other 5 8 4 7 9 15 Total loans 12 $ 119 8 $ 1,141 20 $ 1,260 At June 30, 2006 Real estate loans: One- to four-family 2 $ 383 — $ — 2 $ 383 Commercial — Multi-family — Other loans: Automobile 8 108 7 57 15 165 Home equity — Other 3 3 6 10 9 13 Total loans 13 $ 494 13 $ 67 26 $ 561 At June 30, 2005 Real estate loans: One- to four-family — $ — 2 $ 757 2 $ 757 Commercial — Multi-family — Other loans: Automobile 6 50 2 28 8 78 Home equity — Other 10 10 1 2 11 12 Total loans 16 $ 60 5 $ 787 21 $ 847 At June 30, 2004 Real estate loans: One- to four-family — $ — — $ — — $ — Commercial — Multi-family — Other loans: Automobile 40 502 9 79 49 581 Home equity — Other 97 93 2 3 99 96 Total loans 137 $ 595 11 $ 82 148 $ 677 At June 30, 2003 Real estate loans: One- to four-family — $ — — $ — — $ — Commercial — Multi-family — Other loans: Automobile 7 129 1 13 8 137 Home equity — Other 60 92 3 13 63 105 Total loans 67 $ 221 4 $ 26 71 $ 242 15 Non-Performing Assets. The following table sets forth the amounts and categories of non-performing assets in our loan portfolio. Non-performing assets consist of non-accrual loans and foreclosed assets. Loans to a customer whose financial condition has deteriorated are considered for non-accrual status whether or not the loan is 90 days and over past due. All loans past due 90 days and over are classified as non-accrual. On non-accrual loans, interest income is not recognized until actually collected. At the time the loan is placed on non-accrual status, interest previously accrued but not collected is reversed and charged against current income.Interest is not accrued on loans greater than 90 days or more delinquent. At each date presented, we had no troubled debt restructurings (loans for which a portion of interest or principal has been forgiven and loans modified at interest rates materially less than current market rates). Foreclosed assets consist of real estate and other assets which have been acquired through foreclosure on loans. At the time of foreclosure, assets are recorded at the lower of their estimated fair value less selling costs or the loan balance, with any write-down charged against the allowance for loan losses. At June 30, 2007 2006 2005 2004 2003 (Dollars in thousands) Non-accrual loans: Real estate loans: One- to four-family $ 1,115 $ — $ 757 $ — $ — Commercial — Multi-family — Other loans: Automobile 19 57 28 79 13 Home Equity — Other 7 10 2 3 13 Total 1,141 67 787 82 26 Real estate owned and Repossessed assets: Real estate loans: One- to four-family 238 — Commercial — Multi-family — Other loans: Automobile 74 69 35 62 26 Home equity — Other — Total 312 69 35 62 26 Total non-performing assets $ 1,453 $ 136 $ 822 $ 144 $ 52 Non-performing loans to total loans (1) 0.16 % 0.01 % 0.15 % 0.02 % 0.01 % Non-performing assets to total assets 0.18 % 0.02 % 0.13 % 0.02 % 0.01 % Non-accrued interest (2) $ 17 $ 1 $ 25 $ 4 $ 1 (1) Total loans are net of deferred fees and costs (2) If interest on the loans classified as non-performing had been accrued, interest income in these amounts would have been accrued. 16 Classified Assets. Regulations provide for the classification of loans and other assets, such as debt and equity securities considered by regulators to be of lesser quality, as “substandard,” “doubtful” or “loss.”An asset is considered “substandard” if it is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. “Substandard” assets include those characterized by the “distinct possibility” that the insured institution will sustain “some loss” if the deficiencies are not corrected. Assets classified as “doubtful” have all of the weaknesses inherent in those classified “substandard,” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.”Assets classified as “loss” are those considered “uncollectible” and of such little value that their continuance as assets without the establishment of a specific loss reserve is not warranted. When an insured institution classifies problem assets as either substandard or doubtful, it may establish general allowances for loan losses in an amount deemed prudent by management and approved by the board of directors. General allowances represent loss allowances which have been established to recognize the inherent risk associated with lending activities, but which, unlike specific allowances, have not been allocated to particular problem assets. When an insured institution classifies problem assets as “loss,” it is required either to establish a specific allowance for losses equal to 100% of that portion of the asset so classified or to charge off such amount. An institution’s determination as to the classification of its assets and the amount of its valuation allowances is subject to review by the Office of Thrift Supervision and the FDIC, which may order the establishment of additional general or specific loss allowances. In connection with the filing of our periodic reports with the Office of Thrift Supervision and in accordance with our classification of assets policy, we regularly review the problem assets in our portfolio to determine whether any assets require classification in accordance with applicable regulations. The total amount of classified assets represented 6.2% of our equity capital and 0.7% of our total assets at June 30, 2007. The aggregate amount of our classified and special mention assets at the dates indicated were as follows: At June 30, 2007 2006 2005 (In thousands) Classified Assets: Loss $ 58 $ 90 $ 45 Doubtful 670 1,321 1,375 Substandard 2,010 1,134 1,459 Special Mention 3,495 2,497 1,793 Total $ 6,233 $ 5,042 $ 4,672 17 Allowance for Loan Losses. We maintain an allowance for loan losses to absorb probable incurred losses inherent in the loan portfolio. The allowance is based on ongoing, quarterly assessments of the probable losses inherent in the loan portfolio. Our methodology for assessing the appropriateness of the allowance consists of several key elements, which include loss ratio analysis by type of loan and specific allowances for identified problem loans, including the results of measuring impaired loans as provided in Statement of Financial Accounting Standards (“SFAS”) No. 114, “Accounting by Creditors for Impairment of a Loan” and SFAS No. 118, “Accounting by Creditors for Impairment of a Loan –
